DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach or suggest a camera module comprising a lens unit, image sensor, and a plate, with the image sensor disposed thereon; a bottom affixed to a casing of the electronic device and connected to the plate; and an electromagnetic driving assembly comprising a magnetic element and a first driving coil disposed on the bottom and the plate, respectively. 
That is, the prior art does not teach or suggest wherein the magnetic element is disposed on the bottom that is affixed to the casing of the electronic device, and wherein the coil of the electromagnetic driving assembly is disposed on the plate, wherein the image sensor is also disposed on the plate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Wu (US 2014/0205274 A1) in view of Imai (US 2010/0150545 A1) discloses the electronic device and camera module (focus module 10; Fig. 2 of Wu) comprising a plate, with the image sensor disposed thereon (platform upon which the sensor 12 is positioned; Fig. 3 
Prior art Lee (US 2016/0116703 A1) discloses an image module comprising magnetic elements (magnet members 116) and coils (focus coils 115 and side coils 135) but Lee does not teach or suggest wherein the magnetic element is disposed on the bottom and wherein the coil is disposed on the plate on which the image sensor is also disposed, as required by the claims of the instant application.  Instead, Lee teaches wherein the coils are disposed around a central empty space for receiving the movable assembly (paragraph 0029 of Lee).
Prior art Kim (US 2017/0176768 A1) discloses an image module comprising magnetic elements (magnet 43) and coils (coil 41), but Kim does not teach or suggest wherein the magnetic element is disposed on the bottom and wherein the coil is disposed on the plate on which the image sensor is also disposed, as required by the claims of the instant application.  Instead, Kim teaches wherein coil 41 are disposed on a printed circuit board 42, on which the image sensor is not disposed (paragraph 0049 of Kim). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696